DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (U.S. 2018/0290582).
As for Claim 1, Chou discloses a cargo strap tensioner comprising:
a U-shaped frame (10), having a first sidewall (11), a second sidewall (12) and a bottom plate (bottom plate of 10) connected between the first and second sidewalls (see Fig. 1);
a bridge bar (16), fixed at a top portion (top portion of 11 and 12) of the U-shaped frame between the first and second sidewalls (see Fig. 2);
a stopper (15), being of an L-shape (see Fig. 1), extending from the first sidewall (see Fig. 1);	
a winding shaft (21), rotatably disposed between the first and second sidewalls (see Figs. 1-4);
a gear assembly (21, 22, and 23), mounted on the first sidewall (see Fig. 2), having a worm (31) and a worm gear (22/23) engaging with the worm, the worm gear being axially connected to the winding shaft (see Fig. 4), and the worm being located aside (see Figs. 2, 4, and 10) the worm gear provided with a drive shaft (30);
a crank (40) comprising: 
a stem, (44) connected to the drive shaft;
an arm (45), with one end pivotedly connected to the stem (see Fig. 4), and being capable of folding on or unfolding over the stem (see Figs. 5-6); and
a handle (46), perpendicularly fixedly secured on the arm (see Fig. 5); and 
an observation hole (see hole between the two screws on wall 12, Fig. 1), formed in the second sidewall, and adjacent to the winding shaft (see Fig. 1); 
wherein the handle is blocked by the stopper when the arm is folds on the stem (see Fig. 1).
2. The cargo strap tensioner of claim 1, wherein a corner (rounded corner of 15) of the stopper is provided with a rib (end portion of 15 extending from corner of 15).
3. The  cargo strap tensioner of claim 1, wherein the arm is connected to the stem by a pivot (pivot connection with bolts 441 and 442, Fig. 1) .
4. The cargo strap tensioner of claim 1, wherein the gear assembly further comprises a cover (60).
As for Claim 5, Chou discloses a cargo strap tensioner comprising:
a U-shaped frame (10), having a first sidewall (11), a second sidewall (12) and a bottom plate (bottom plate of 10) connected between the first and second sidewalls (see Fig. 1);
a bridge bar (16), fixed at a top portion of the U-shaped frame between the first and second sidewalls (see Fig. 1);
a winding shaft (21), rotatably disposed between the first and second sidewalls (see Fig. 1);
a gear assembly (22/23/31), mounted on the first sidewall, having a worm (31) and a worm gear  (22/23) engaging with the worm, the worm gear being axially connected to the winding shaft (see Figs. 1-4), the worm being located aside the worm gear (see Figs. 2, 4, and 10) and provided with a drive shaft (30), and a nut (distal end nut of 30) being fixed on a top end of the drive shaft for being rotated by an electric wrench or a manual wrench (see Figs. 4, 7, and 10); and
an observation hole (hole on wall 12), formed in the second sidewall (see Fig. 1), and adjacent to the winding shaft (see Fig. 1).
6. The cargo strap tensioner of claim 5, wherein the gear assembly further comprises a cover (60). 
Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Chou’s fails to disclose the worm that is located aside the worm gear, Examiner respectfully disagrees and discloses the limitation in the rejection provided herein.  In Figs 2, 4, and 10, Chou discloses the worm (31), being located aside or to one side of the worm gear (21, 22, and 23).
In response to Applicant’s argument that Chou’s fails to disclose the arm with one end pivotedly connected to the stem in order to fold and unfold over the stem, Examiner respectfully disagrees and discloses the limitation in the rejection provided herein.  Chou discloses in Figs. 4-6, the arm (45) pivotedly connected (bolts 441 and 442) to the stem (44) in order to fold and unfold through the action of the bolts through the trough (451) which places the arm 45 from a flat position (Fig. 6) to a raised folder over position (see Fig. 5) on the stem.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677